Citation Nr: 1133680	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-09 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial evaluation for plantar fasciitis of the right foot with posterior tibial tendonitis.  

2.  Entitlement to a compensable initial evaluation for plantar fasciitis of the left foot with posterior tibial tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1986 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  The appeal is currently under the jurisdiction of the Pittsburgh, Pennsylvania, RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the noncompensable evaluations assigned to his plantar fasciitis of the right and left feet do not reflect the level of impairment that is produced by these disabilities.  He argues that the foot problems interfere with both his employment and his ability to assist with the chores around his home.  

The Veteran argues that his plantar fasciitis has become worse since he was provided his only VA examination in April 2006, which was five months prior to his discharge.  He notes that he has now been told to wear night splints, which he did not have to do at the time of the April 2006 examination.  The Veteran further argues that it takes him longer to stand up for the first time every morning due to increased pain.  

A review of the record confirms that his treating physician at Jacksonville Naval Hospital has prescribed night splints for use by the Veteran to protect his plantar fasciitis.  Other records from this hospital show pain on palpitation.  The April 2006 VA examination was negative for this symptom.  

The Board notes that the only VA examination that has been afforded the Veteran is now over five years old.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In view of the Veteran's statements and the evidence from the Jacksonville Naval Hospital, the Board finds that there is such evidence in this case, and that the Veteran should be scheduled for a new examination.  

Furthermore, the Board notes that the February 2008 statement of the case states that the current source of the Veteran's symptoms is his nonservice connected pes planus, and not his service connected plantar fasciitis.  Although the evidence shows that the Veteran has pes planus, the medical basis for attributing the Veteran's symptoms to this disability instead of plantar fasciitis is not clear.  The VA examiner should attempt to identify the source of the Veteran's complaints of pain and other symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary permission from the Veteran, obtain all treatment records pertaining to the Veteran's plantar fasciitis from the Jacksonville Naval Hospital dating from April 2008 to the present.  Records from any other treatment sources that might subsequently be identified by the Veteran should also be obtained and associated with the claims folder. 

2.  After all records requested above have either been obtained or certified to be unobtainable, schedule the Veteran for an examination of his plantar fasciitis.  All indicated tests and studies should be conducted, and all findings necessary to evaluate the Veteran under the rating criteria should be provided in the examination report.  The claims folder must be made available to the examiner for use in the study of this case.  After completion of the examination, the examiner should attempt to express the following opinion(s). 

Is it as likely as not that the primary source of the Veteran's foot pain is his service connected plantar fasciitis?  If not, is his pain the result of his nonservice connected pes planus?  If it is impossible to distinguish which symptoms are attributable to each disability, the examiner should so state in the report.  The reasons and bases for all opinions should be included.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  The evaluation of the Veteran's disability should be considered not just under the rating criteria for synovitis or tenosynovitis, but also under 38 C.F.R. § 4.71a, Code 5284, for Other Foot Injuries, and any other rating codes that are potentially applicable.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


